


EXHIBIT 10.19

 

SALE AND PURCHASE AGREEMENT

 

BY AND BETWEEN:

 

SANOFI-SYNTHELABO FRANCE, a French corporation (société anonyme) with a capital
of 12,688,000 euros, having its principal office at 1-13 Boulevard Romain
Rolland, 75014 Paris, registered in the Paris Trade and Companies Register under
number 403 335 904, represented by Mr. Christian Lajoux and Mr. Didier Blondel,
respectively President and Managing Director, and Finance Director of said
company.

 

(hereinafter “SSF”)

 

AND

 

CEPHALON FRANCE, a simplified French corporation (société par actions
simplifiée) with a capital of 11,553,920 euros, having its principal office at
20 Rue Charles Martigny, 94700 Maisons Alfort, registered in the Créteil Trade
and Companies Register under number 552 061 962, represented by Mr. Alain
Aragues and by Ms. Ann Baugas, respectively President and Managing Director, and
Legal Director of said company.

 

(hereinafter the “Beneficiary”)

 

SSF and BENEFICIARY are referred to herein individually as “a Party” or
collectively as “the Parties”.

 


RECITALS

 

WHEREAS

 

1                 SSF has entered into “Co-Marketing Agreements” (described more
fully below) with ABBOTT FRANCE SA (“ABBOTT”), under which SSF has been granted
the right to promote, distribute and sell in France a pharmaceutical product
belonging to ABBOTT, known under the international generic name of
“clarithromycin” and marketed by SSF under the “Naxy” ® trademark.

 

2                 Within the Sanofi-Synthelabo offer to the Aventis
shareholders, Sanofi-Synthelabo (Sanofi-Aventis since August 20, 2004), has
entered into an Undertaking before the European Commission on behalf of its
affiliate, SSF, to irrevocably sell all of its rights and obligations under said
Co-Marketing Agreements.

 

1

--------------------------------------------------------------------------------


 

3                 Beneficiary expressed an interest in taking over all of the
rights and obligations arising under the Co-Marketing Agreements, so that it can
sell in its own name the pharmaceutical product known under the Naxy ®
trademark.

 

The Parties then entered into discussions, and consequently

 

IT HAS BEEN AGREED AS FOLLOWS:

 

ARTICLE 1 – DEFINITIONS

 

For the purposes of this agreement the terms set out below are defined as
follows:

 

1.1                   Affiliate: any company directly or indirectly controlling,
controlled by, or under common control with, the companies of the Cephalon Inc.
or Sanofi-Aventis Groups. Control shall mean the direct or indirect ownership of
more than fifty percent (50 %) of a company’s share capital.

 

1.2                   MA: the marketing authorizations for the French market
granted for the Pharmaceutical products, the international generic name of which
is “clarithromycin”.

 

1.3                   Marketing: the procurement, storage, physical
distribution, promotion, order taking, invoicing and sale of the pharmaceutical
products to customers: wholesalers , hospitals or clinics, and retail pharmacies
in the Territory.

 

1.4                   Agreement: the present agreement and its schedules.

 

1.5                   Co-Marketing Agreements: the Agreements entered into
between ABBOTT and SSF (previously known as Sanofi-Winthrop):

 

•                  Co-Marketing Agreement of December 23, 1991 with amendments 1
to 4, including the contractual letter dated September 25, 1997, regarding
indications for “respiratory infections” in the form of 250 mg and 500 mg
tablets;

 

•                  Co-Marketing Agreement of April 17, 1996, regarding the
indication for “helicobacter pylori” in the form of 500 mg tablets;

 

•                  Co-Marketing Agreement of April 15, 1998, regarding the
indications for “respiratory infections” in the form of soluble granules for
25mg/ml liquid solutions;

 

•                  Co-Marketing Agreement of May 31, 2000 regarding the
indications for “respiratory infections” in the form of soluble granules for
50mg/ml liquid solutions;

 

•                  Safety Data Exchange Agreement of December 1, 2003.

 

2

--------------------------------------------------------------------------------


 

1.6                   Effective Date: the effective date of this sale and
purchase agreement set by mutual agreement of the Parties, subject to and within
five (5) business days of the date when the condition precedent referred to in
Article 3 is satisfied, provided, however that the Effective Date shall not fall
less than twelve (12) business days after the date of execution.

 

1.7                   Transfer Date: the date on which the Pharmaceutical
products marketing authorizations are transferred to Beneficiary, following
authorization by the Director General of the French Health Products Safety
Agency, pursuant to the provisions of the Public Health Code, article R 5138.

 

1.8                   Files: the regulatory files and the documentation
necessary for registration of the marketing authorizations with the French
health authorities, including formulae, production and control methods and
processes, technical and analytical studies and files as well as all the
scientific and technical documents concerning the Pharmaceutical products.

 

1.9                   Transition period: the period between the Effective Date
and the Transfer Date. Under no circumstances shall the Transition Period be
more than two (2) months from the sending (save a request for additional
information from the Director General of the French Health Products Safety
Agency) by Beneficiary of the application for transfer of the marketing
authorizations drawn up in conformity with the provisions of Public Health Code
article R 5138.

 

1.10            Promotion: the detailing and information provided to physicians
in the Territory concerning the Pharmaceutical products through a network of
sales representatives, the provision of medical information, medical
documentation and implementation of communication programs (symposia, etc.)
intended to provide health professionals with information on the Pharmaceutical
products.

 

1.11            Pharmaceutical products: the pharmaceutical products for human
use marketed by SSF under the Naxy ® trademark, according to marketing
authorizations, in the forms and presentations set forth in Schedule 1.11. The
term Pharmaceutical products also refers to the Mono-Naxy ® products set forth
in Schedule 1.11.a, not marketed at the time of this agreement, for which
marketing authorizations were granted on August 16, 2004 and which have not yet
been reviewed by the Transparency Commission. The term also applies to Naxy ®
products set forth in Schedule 1.11.b, not marketed at the time of this
agreement.

 

1.12            Territory: France and its overseas departments and territories.

 

ARTICLE 2 - PURPOSE OF THE AGREEMENT

 

2.1                   Under the terms of this agreement and subject to
satisfaction of the condition precedent set forth in Article 3 hereof, on the
Effective Date SSF assigns and transfers to Beneficiary, which accepts, the
Co-Marketing Agreements and all of the rights and obligations attached thereto
to which SSF is entitled as of the Effective Date hereof under said Co-Marketing
Agreements.

 

3

--------------------------------------------------------------------------------


 

The Parties indicate that a tripartite agreement between SSF, Beneficiary and
ABBOTT was also signed today, according to which ABBOTT agrees to the transfer
by SSF of said agreements to Beneficiary subject to the condition precedent of
the occurrence of the Effective Date.

 

2.2                   All of the rights and assets not expressly defined in
Article 2.1 above shall be excluded from the rights and assets transferred under
this Agreement. Likewise, Beneficiary shall not be required to enter into any
other commitments, obligations or responsibilities of any kind whatsoever unless
expressly stipulated under the terms and conditions of this Agreement. In
particular, Beneficiary represents that it has on its own staff the personnel
necessary to ensure operation of the rights and assets transferred, and more
generally represents that it is in a position to ensure as from the Effective
Date the Marketing and the Promotion of the Pharmaceutical products under
satisfactorily competitive conditions at least equivalent to the conditions
under which SSF operated the business prior to the Effective Date of this
Agreement. Beneficiary consequently represents that it does not desire the
transfer, in any legal form whatsoever, of any SSF or Affiliate personnel who
may have been assigned to the operation of the business prior to the Effective
Date.

 

2.3                   As from the Effective Date, SSF shall cease all Promotion
and Marketing activities for the Pharmaceutical products in France. Moreover, as
from such date and for a period of ten (10) years thereafter, SSF undertakes not
to promote or market identical pharmaceutical products in the Territory.

 

2.4                   SSF undertakes to protect until the Effective Date, the
economic viability, market value and competitiveness of the business transferred
under this Agreement, in conformity with sound business practices and standard
business practice in the pharmaceutical industry sector. SSF further undertakes
to reduce the risks of loss of competitiveness of such business. Until the
Effective Date, SSF undertakes, in particular:

 

(i)                                     to manage the Promotion and Marketing of
the Pharmaceutical products with prudence and due care and carry on these
operations in accordance with its business practices prior to signature of this
Agreement. In this regard, SSF notably undertakes prior to the Effective Date
not to sell to wholesalers or retail pharmacies any abnormally large quantities
as measured by market demand,

 

(ii)                                  not to perform any acts which would have a
material adverse effect on the value or the competitiveness of the business
transferred,

 

(iii)                               to maintain sufficient resources required
for the operation of the business available to said business, on the basis of
and in accordance with existing business plans.

 

ARTICLE 3- CONDITION PRECEDENT- EFFECTIVE DATE

 

Within 10 business days following the signature of this Agreement by the
Parties, SSF undertakes to petition the competition authorities for their
agreement on (i) the choice of a Beneficiary entity and (ii) the conditions set
forth herein, pursuant to articles 16 and 17 of the

 

4

--------------------------------------------------------------------------------


 

Undertakings entered into on April 23, 2004 by Sanofi-Synthelabo (today
Sanofi-Aventis) before the European Commission, in the Comp./M.3354 case.

 

SSF undertakes to inform Beneficiary of the Competition authorities’ decision
within two business days following SSF’s receipt thereof, by facsimile sent to
Beneficiary at the following number: 01 49 81 80 90 for the attention of Ms. Ann
Baugas, confirmed by electronic mail to the following address:
abaugas@cephalon.fr.

 

Should the Competition authorities decide against the proposed transfer or fail
to reply by December 31, 2004 at the latest, each Party shall have the option of
terminating this Agreement, effective immediately, simply by notifying the other
party of such decision. In such case, the parties undertake to sign and send the
Escrow Bank a joint letter of instruction for said bank, a template of which is
attached in Schedule 11a.

 

Each of the Parties shall use its best efforts to take the abovementioned steps
without delay. The Parties shall cooperate in this respect, within limits
reasonably acceptable to the Party which is not responsible for the given
action.

 

ARTICLE 4- REGULATORY IMPLEMENTATION

 

4.1                   SSF’s responsibility:

 

4.1.1         On the date of signature:

 

SSF shall provide Beneficiary with the artworks ,designs, graphics, digital
photo tools, packaging templates presently used in the Territory, a copy of the
market study and marketing plans listed in Schedule 4.1.1, a copy of the
promotional materials listed in Schedule 4.1.2, all of the training materials
with regard to the Pharmaceutical products (digitized modules and
presentations), part I of the Files including tabulated summaries of clinical
studies available on Naxy ® and Mononaxy ®, the bibliography, the standard
medical information letters (called  B.Q.R.), the level of inventory for each
Pharmaceutical product and for each presentation, and the purchase and sales
forecasts over the next twelve months for each Pharmaceutical product and for
each presentation, in order to allow Beneficiary to prepare in advance and at
its own risk the operations for which it is responsible as from the Effective
Date.

 

Schedule 4.1.1a also lists the items, which SSF undertakes to provide to
Beneficiary within no more than five (5) business days following the date of
signature of this Agreement.

 

4.1.2                    On the Effective Date:

 

•                              The Parties agree to sign (i) an affidavit
certifying satisfaction of the condition precedent set forth in article 3 above
and the occurrence of the Effective Date of this transfer agreement, and
(ii) the letter of joint instructions to the Escrow Bank, a template of which is
attached in Schedule 11b.

 

5

--------------------------------------------------------------------------------


 

•                              SSF undertakes to sign the letter of waiver or
any other document and to take any other reasonably necessary steps to enable
Beneficiary to obtain the transfer in its name of the marketing authorizations,
pursuant to Public Health Code article R. 5138.

 

•                              SSF undertakes to ensure that its Affiliate,
Sanofi-Aventis, shall sign any necessary documents and take any necessary steps
to enable Beneficiary to secure the transfer in its name of Naxy ® and Mononaxy
® trademarks registered with the National Institute of Industrial Property under
the name of Sanofi-Synthelabo, with the express stipulation that the Naxy ® and
Mononaxy ® trademarks belong to ABBOTT France.

 

•                              SSF undertakes to give Beneficiary the original
copies of the Co-Marketing Agreements and their amendments, as well as copies of
any correspondence between ABBOTT and SSF which would provide clarification or
additional information on certain contractual provisions of the Co-Marketing
Agreements, with the stipulation that such letters are given to Beneficiary by
SSF for information only and that they can in no way be construed as
constituting the entire correspondence between ABBOTT and SSF with regard to the
Pharmaceutical products, and more generally with regard to their cooperation
since the signature of the Co-Marketing Agreements. SSF also undertakes to
provide Beneficiary with all the elements constituting the Files, all the
promotional documents prior to 2002 remaining in the possession of SSF, the
transparency files including correspondence with the Transparency Commission,
the economic files, all of the correspondence with the French Health Products
Safety Agency, in particular with regard to advertising and Pharmacovigilance,
any and all on-going tenders and agreements, as well as any other documents
useful to Beneficiary in its exercise of the rights and use of the assets
transferred by SSF, and in particular all of the items listed in
Schedule 4.1.2a.

 

•                              SSF transfers all of its copyrights with regard
to advertising and promotional campaigns developed for Naxy ® and listed in
Schedule 4.1.2 such as the “Dragon Naxy” and “Comtwa” logos. To this effect, SSF
shall provide Beneficiary with the original copies of the advertising contracts
relative to each copyright transferred and shall specify the scope of the rights
transferred.

 

4.1.3                     SSF undertakes to ensure that the documents it
provides to Beneficiary pursuant to this Article 4.1 are communicated wherever
possible in digital format and that the advertising artwork is communicated on
media and in formats compatible with a PC (in particular in unlocked PDF format,
(EPS) illustrator format, JPEG format, as well as with the equipment used by
advertising agencies and printers).

 

4.2                              Beneficiary’s responsibility:

 

4.2.1                       On the Effective Date:

 

Beneficiary shall pay any and all direct and indirect taxes, levies and charges
of any kind whatsoever generated by the Promotion and Marketing by Beneficiary
of the Pharmaceutical products, in particular those resulting from the
provisions of Public Health Code article L 5121-17. Beneficiary shall also
market the Pharmaceutical products in accordance with the marketing and
distribution agreement and shall ensure compliance with the legal,
administrative or regulatory provisions concerning their Promotion and Marketing
in the

 

6

--------------------------------------------------------------------------------


 

Territory. To avoid any ambiguity, it is stipulated that SSF shall pay on a
pro-rated basis until the Effective Date, any taxes in relation to the
“Convention” relating to the sale of the Pharmaceutical products in the
Territory.

 

4.2.2                        Within two (2) business days following receipt of
the letter of waiver referred to in Article 4.1.2, Beneficiary undertakes at its
cost to take to take all necessary steps as provided in Public Health Code
article R 5138, in order to obtain the  transfer of the marketing authorizations
under its own name for the Pharmaceutical products and shall pay all costs
incurred in connection with the said transfer.

 

ARTICLE 5 - TRANSFER

 

5.1                              Beneficiary undertakes to inform SSF of the
transfer of the marketing authorizations to it within two (2) business days of
receipt of notification by Beneficiary from the French Health Products Safety
Agency that the Pharmaceutical product marketing authorizations have been
transferred.

 

5.2                              Beneficiary shall as from the Transfer Date:

 

•                                         Bear all pharmaceutical liability for
the marketing and distribution of the Pharmaceutical products pursuant to Public
Health Code article R 5106.

 

Pharmaceutical liability for marketing and distribution covers the following
operations:

 

•                                         selling,

•                                         producing and reviewing promotional
material,

•                                         providing medical information,

•                                         Adverse event reporting,

•                                         Tracking product and withdrawing
non-conforming batches.

 

ARTICLE 6 – TRANSITION PERIOD

 

6.1                               Pursuant to the provisions of Public Health
Code article R 5106-3, as from the Effective Date SSF assigns to Beneficiary,
which accepts, responsibility as from such date for Promotion to health care
professionals and Marketing of the Pharmaceutical products in the Territory.

 

6.2                               During the period in which SSF remains the
marketing holder, SSF will continue to be solely liable towards the competent
authorities, in particular the French Health Products Safety Agency, with
respect to all obligations incumbent on SSF in its capacity as marketing
authorization holder for the Pharmaceutical products in the Territory, it being
understood that Beneficiary will use any and all means reasonably necessary to
enable SSF to fully comply with such obligations.

 

6.3                               On the Effective Date, the Parties will sign a
marketing and distribution agreement in the form set forth in Schedule 6.3.

 

7

--------------------------------------------------------------------------------


 

ARTICLE 7- SALE OF INVENTORY

 

7.1                               On the Effective Date, Beneficiary undertakes
to buy from SSF the inventory of the Pharmaceutical products meeting
specifications and released by manufacturer at their net book value on SSF’s
books, calculated according to the accounting rules in effect within the
Sanofi-Aventis Group.

 

The Parties shall jointly draw up an inventory of the stock stored at Sanofi
Winthrop Industrie, Industrial Zone Couvertaire, 33450 Saint-Loubes, no later
than two (2) business days before the Effective Date. There shall be no turnover
between the date of inventory and the Effective Date.

 

So that Beneficiary is in a position as from the Effective Date to fill its
customers orders as well as those received by SSF before the Effective Date
which SSF was unable to fill, the Parties agree to consign on the date indicated
in a consignment contract signed on this day by the Parties (“the Consignment
Contract”) in storage facilities designated by Beneficiary a certain quantity of
the Pharmaceutical products to be defined under the Consignment Contract.

 

It will not be possible to transfer any batch of the Pharmaceutical products
with an expiration date of less than one year or which are not in good
condition. Moreover, Beneficiary will not take over any samples that were in the
possession of SSF sales representatives.

 

Beneficiary represents that it is aware of the fact that the projected inventory
value as of November 30, 2004, and estimated by SSF for information purposes
only, is 3 826 840 (three million eight hundred twenty six thousand eight
hundred and  forty) euros, based on that projection.

 

Payment of that amount shall be made by check remitted by Beneficiary to SSF on
the Effective Date.

 

7.2                               For a period of 6 months as from the Transfer
Date, Beneficiary will be authorized to market the Pharmaceutical products under
the SSF logo and in SSF packaging. Thereafter, Beneficiary will be able to
market the Pharmaceutical products in packaging identical to that of SSF, for
each presentation, as indicated in Schedule 7.2, provided that the names of SSF
and its Affiliates are replaced by Beneficiary’s own names and logo on all
packaging items (blister or bottle, packaging  and prescribing information) and
that it removes the comma logo  from the seal flaps, as indicated in
Schedule 7.2.

 

7.3                                 Beneficiary shall bear the transportation
expenses incurred in transferring the inventory to its facilities or to the
facilities of the service provider appointed by Beneficiary.

 

8

--------------------------------------------------------------------------------


 

ARTICLE 8 – REPRESENTATIONS AND WARRANTIES

 

8.1                               Beneficiary agrees to take over all of the
rights and obligations transferred under this Agreement, as they stand on the
Effective Date, without any possibility of making any claim whatsoever with
regard to said rights and obligations or to the Promotion and Marketing of the
Pharmaceutical products, subject solely to the representations and warranties
herein.

 

8.2                               Under this agreement, SSF represents and
warrants to Beneficiary that:

 

(a)                      SSF is the lawful holder of the rights and assets
assigned or transferred, having legitimately acquired them from ABBOTT or
developed them itself in the normal course of business. Those rights and assets
are not encumbered by any pledge, lien, restriction or security interest
whatsoever such that they would not be freely transferable.

 

(b)                     Schedule 8.2(b) of this Agreement contains information
on sales of the Pharmaceutical products by SSF over the three (3) fiscal years
2001, 2002 and 2003 as well as during the first ten (10) months of 2004 and the
operating results for these periods. Given the specific nature of the rights and
assets assigned under this Agreement, Beneficiary recognizes and agrees that
these operating results – calculated according to applicable accounting
rules within the Sanofi-Aventis Group and taken from its cost accounting system–
are only estimates prepared on the basis of SSF documents and accounting records
and the specific business structure of the Sanofi-Aventis Group. Beneficiary
also recognizes and agrees that it conducted a due diligence investigation of
such rights and assets prior to the signature of the Agreement, and that as part
of said due diligence investigation it had access to all the information
necessary for a reasonable determination of the profitability levels of such
rights and assets that it can expect, and in particular all of the accounting
documents held by SSF concerning the Marketing of the Pharmaceutical products.

 

(c)                      The acquisition by Beneficiary of the rights and
obligations which are the subject of this Agreement shall not give rise to any
right to occupy any real property under a lease or in any other form.

 

(d)                     With the exception of the litigation indicated in
Schedule 8.2 (d), no legal action against SSF is pending, or to its knowledge,
likely to be brought against it in the foreseeable future, concerning (i) the
manufacture, distribution and/or sale of the Pharmaceutical products, and
(ii) more generally any of the rights or assets transferred under this
Agreement.

 

(e)                      SSF warrants to Beneficiary that it will  be
responsible for the product liability suits indicated in Article 8.2 (d) and any
product liability suits which could be brought after the Effective Date and
involve a Pharmaceutical product marketed by SSF prior to the Effective Date. In
this respect, SSF indemnifies and holds Beneficiary harmless against any
financial consequences of such litigation.

 

The warranty in (e) above is granted to Beneficiary provided that Beneficiary
enables SSF to defend its interests by communicating any and all information and
documentation or facts reasonably necessary for such purpose.

 

9

--------------------------------------------------------------------------------


 

(f)                        There is no commercial bank, broker or other
intermediary authorized to act on behalf of SSF that could claim fees or
commissions from Beneficiary by virtue of the transfer of rights and obligations
under this Agreement.

 

(g)                     SSF indemnifies and holds Beneficiary harmless against
the financial consequences of any claims or recalls of batches of the
Pharmaceutical products marketed by SSF.

 

8.3                               Under this Agreement, Beneficiary represents
and warrants to SSF that:

 

(a)                      It has obtained from its parent company, Cephalon Inc.,
all authorizations of any kind necessary for the signature of this Agreement and
for the consummation of the transactions set forth in this Agreement, and more
generally, that the signature of this Agreement represents a binding commitment
pursuant to applicable law and its articles of incorporation and bylaws.

 

(b)                     It is a professional of the pharmaceutical industry that
relies on the capabilities of its various departments and has conducted a
complete due diligence investigation of the rights in the Pharmaceutical
products transferred under this Agreement, including a full audit of the
marketing authorization files for such Pharmaceutical products.

 

It acknowledges that it has been fully informed in this respect and has all the
data it requires to be sufficiently informed about the Pharmaceutical products
and their marketing authorizations in the Territory.

 

ARTICLE 9- LIMITATION OF SSF LIABILITY UNDER THE REPRESENTATIONS AND WARRANTIES

 

(a)                      Within the limits set forth in paragraph (b) above, the
sole and exclusive liability of SSF for any breach whatever of the
representations and/or warranties stipulated in Article 8 above shall be
determined in accordance with the provisions of paragraph (b) below.

 

(b)                     It is stipulated and agreed that:

 

(i)                                     With the exception of the litigation
indicated in Schedule 8.2 (d), Beneficiary shall not make any claims against SSF
for any fact or event which he has been informed of during the due diligence
procedure conducted by it prior to the date of signature of this Agreement.

 

(ii)                                  With the exception of the warranty granted
in sections 8.2 (d), 8.2 (e) and 8.2 (g) above, SSF shall not be liable for any
breach of any of the representations and/or warranties whatsoever stipulated in
Article 8 above, unless the loss caused to Beneficiary as a result of said
breach is in excess of [**] euros.

 

--------------------------------------------------------------------------------

**           Portions of this exhibit have been omitted and filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

10

--------------------------------------------------------------------------------


 

(iii)                               With the exception of the warranty granted
in articles 8.2 (d), 8.2 (e) and 8.2 (g) above, SSF shall not be required to
indemnify Beneficiary in the event SSF breaches any of the representations
and/or warranties whatsoever stipulated in Article 8 above unless the aggregate
loss caused by said breach or breaches is in excess of [**] euros.

 

In order to avoid any ambiguity, it is stipulated and agreed that in calculating
said aggregate amount, no individual breach representing less than the sum
referred to in paragraph (b) (ii) above shall be taken into account.

 

It is further stipulated and agreed that SSF shall not be liable for such sum
and, accordingly, that if the sum of [**] euros referred to in the preceding
paragraph is reached, SSF shall only owe Beneficiary the amount in excess of
said threshold.

 

(iv)                              With the exception of the warranty granted in
articles 8.2 (d), 8.2 (e) and 8.2 (g) above, for any breach of the
representations and/or warranties under Article 8 above, the cumulative amount
owed by SSF to Beneficiary shall not exceed the sum of [**] euros.

 

(v)                                 With the exception of the warranty granted
in articles 8.2 (d), 8.2 (e) and 8.2 (g) above, SSF shall no longer be subject
to any obligation to indemnify Beneficiary for any breach of the representations
and/or warranties under Article 8 above, after a period of [**] months from the
Effective Date of this Agreement. Thereafter, only those claims notified prior
thereto by Beneficiary to SSF by registered letter, return receipt requested
shall be covered by the provisions of this Article 9.

 

ARTICLE 10 – ASSISTANCE AND ADVISORY SERVICES – MARKETED FORMS

 

On the date of signature of this Agreement, SSF shall give Beneficiary the
documents for training relating to the Pharmaceutical products, including any
training document which could have been prepared for the launch of Mononaxy ®,
and shall provide the following in accordance with a schedule to be agreed upon
by the Parties, but in any event between the date of signature and the Effective
Date of this Agreement:

 

•                                         assistance with training Beneficiary’s
sales representative trainers to the relevant medical/marketing data, by making
two members of SSF’s marketing team in charge of Naxy ® available to Beneficiary
in the Paris region for a total of two half-days,

 

•                                         assistance with scientific training of
Beneficiary’s sales representative trainers, by making the Naxy ® product
physician available to Beneficiary in the Paris region for a total of three
days.

 

--------------------------------------------------------------------------------

**           Portions of this exhibit have been omitted and filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

11

--------------------------------------------------------------------------------


 

ARTICLE 11 –PURCHASE PRICE

 

Under the terms of this Agreement and subject to its conditions, in exchange for
the transfer and assignment of the Co-Marketing Agreements and of the rights and
obligations attached thereto, Beneficiary shall pay SSF the final lump sum total
amount of 31 000 000 euros without VAT (thirty one millions excluding Value
Added Taxes), without prejudice to the amounts paid pursuant to Article 7 above.

 

The total amount shall be paid by a check drawn on the OBC – Odler Bungener
Courvoisier Bank— made out to BNP PARISBAS and remitted to SSF for deposit in
the escrow account in that bank (hereinafter the “Escrow Bank”) on the signature
date. SSF will immediately deposit the check with the Escrow Bank. The Parties
have asked the “Escrow Bank” to open an account in the name of SSF for that
purpose. The conditions for release of the escrow are specified in the
November 30, 2004 letter from Beneficiary and SSF to the Escrow Bank, a copy of
which is attached as Schedule 11 to this Agreement. The templates for joint
instruction letters requesting release of the Escrow referred to in Article 3
and Article 4.1.2 are found in Schedules 11 a and 11 b.

 

The total amount indicated in the first paragraph of this Article 11 may not be
adjusted or modified in any way.

 

ARTICLE 12 –CONDITION SUBSEQUENT

 

12.1                          This Agreement is entered into subject to the
condition subsequent that the Director General of the French Health Products
Safety Agency issues a final denial of a request to transfer one or more
marketing authorizations within the two-month period referred to in Public
Health Code article R 5138.

 

12.2                                Should the above condition subsequent occur,
this Agreement shall be deemed rescinded by operation of law. In that case,
(i) Beneficiary shall promptly return to SSF all the documents, Files, graphics,
etc., and in particular those referred to in Article 4.1 given to Beneficiary by
SSF in connection with the performance of this Agreement, (ii) SSF shall
reimburse Beneficiary the transfer price specified in Article 11 above and
(iii) Beneficiary shall reimburse SSF the operating results generated by the
Marketing of the Pharmaceutical products during the Transition Period less the
sums paid by Beneficiary to SSF under the marketing and distribution agreement.

 

ARTICLE 13 - CONFIDENTIALITY

 

Each Party shall, for a period of two (2) years from the date of signature of
the Agreement (i) keep confidential all such information as it has received in
connection with the negotiation or signature of this Agreement and not disclose
such information to any third party, with the exception of the authorities,
without prior authorization from the Party that provided the information and
(ii) only use such information in furtherance of the purpose of the Agreement.

 

12

--------------------------------------------------------------------------------


 

This obligation does not apply to information:

 

•                                         already in the public domain at the
time it is disclosed by a Party, or which would fall into the public domain for
reasons beyond the control of the Party that received the information,

•                                         already known to the Party that
received the information prior to the date of signature of this Agreement,
provided that such information is not covered by a separate undertaking of
confidentiality and restricted use signed by the Parties,

•                                         lawfully transferred to the Party or
Parties that received it by a third party not bound by a confidentiality
obligation towards the Party which provided the information.

 

ARTICLE 14 – JURISDICTION

 

Any dispute that may arise in connection with this Agreement that is not settled
within a reasonable time shall be referred to the Paris Commercial Court.

 

ARTICLE 15 – NOTICE

 

Any notice given under this Agreement shall be given by registered letter,
return receipt requested mailed to the following addresses:

 

To SSF: Attention: Legal Director– France at:

 

 

9 Boulevard Romain Rolland

 

 

75159 Paris Cedex 14

 

 

With a copy to the Legal Director - Operations at:

 

 

174 Avenue de France

 

 

75013 Paris

 

 

To Beneficiary: Attention: Legal Director at:

 

 

20 Rue Charles Martigny

 

 

94700 Maisons-Alfort

 

 

ARTICLE 16 – COSTS, FEES, TAXES

 

Each Party shall pay all the fees and costs that it incurs in connection with
this Agreement and for the consummation of the transfer of rights and assets
which is its purpose. It is understood and agreed by the Parties, however, that
all excise taxes, sales or standard business taxes, registration and filing fees
and/or value-added tax, transfer duties, stamp duties, filing registration fees
and other similar taxes (with the exception of corporate income tax, in order to
avoid any ambiguity on that point), which may be collected by the tax
authorities in connection with this Agreement and the consummation of the
transfer of the rights and assets which is the purpose of such Agreement, shall
be borne solely by Beneficiary. Beneficiary

 

13

--------------------------------------------------------------------------------


 

shall register this Agreement in accordance with the provisions of French Tax
Code article 719 and shall promptly give SSF a copy of the Agreement bearing the
references of the corresponding registration.

 

Executed in Paris

On December 8, 2004

In two (2) original copies, of which one (1) for each Party

 

 

For SANOFI-SYNTHELABO FRANCE

FOR CEPHALON FRANCE

 

 

/s/ Christian Lajoux

 

/s/ Alain Aragues

 

Christian Lajoux

Alain Aragues

Title: President and Managing Director

Title: President and Managing Director

 

 

/s/ Didier Blondel

 

/s/ Ann Baugas

 

Didier Blondel

Ann Baugas

Title: Finance Director

Title: Legal Director

 

14

--------------------------------------------------------------------------------

 
